On Application for Rehearing.
Watkins, J".
This is a controversy respecting the validity of one ■clause in the last will and testament of the deceased which is expressed in the following words, viz.:
“Now, after these bequests have bepn made, the remainder of my •estate I desire my executors to use for any charitable institution they may select or think of benefiting, to perpetuate my memory.”
It was contested upon the ground (1), that it was merely a direction to the executors named in the will to use the remainder of the estate for some unknown and indefinite object or person; (2), that same was not a bequest within the meaning of the law under which the executors -could claim title to the property; (8), that it was meaningless, and in -direct contravention of the prohibitory provisions of the law, and must be reputed not written
After a careful examination and study of the will, and making an -application thereto of the authorities, we were unanimously of the opinion that the aforesaid disposition was illegal and void, and -that the deceased died without leaving any residuary legatee, and that, consequently, the residuum of her succession passed, at her death, to Tier legal, heirs.
It is now contended that the aforesaid disposition bequeathed the -remainder of her estate "to her executors, with an order or mandate to -them to give to any charitable institution they may select, within the meaning of Act 124 of 1882; and that such a disposition should receive a liberal interpretation because it was a legacy destined to pious uses, -and can be executed.”
State of Louisiana, State of Maryland intervening, vs. Executors of McDonogh & City of New Orleans, 8th Ann. 216.
But, the difficulty is, that the will does not designate any charitable *548institution as donee, but leaves that selection to the executors named.
Under its terms, they are given the power to act, or to refuse to act altogether. Under this view, a perfectly unavoidable one, there is nodonee named at all in whom a title could or did vest; and the irresistable conclusion is, that the said disposition is null, and that tha residuum must go to the legal heirs of the deceased.
Rehearing refused.